This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DONALD LEE McANINCH and
 3 DORIS McANINCH,

 4          Plaintiffs-Appellants,

 5 and

 6 GUEBERT BRUCKNER, P.C.,

 7          Law Firm-Appellant,

 8 v.                                                                                     No. 35,129

 9   DR. PAUL LEVY; NEW MEXICO HEART
10   INSTITUTE, P.A.; HHNM, LLC d/b/a HEART
11   HOSPITAL OF NEW MEXICO; SAN JUAN
12   REGIONAL MEDICAL CENTER, INC.; and
13   DOES 1 THROUGH 10.

14                  Defendants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
16 Carl J. Butkus, District Judge

17   Guebert Bruckner P.C.
18   Terry R. Guebert
19   Christopher J. DeLara
20   David C. Odegard
21   Albuquerque, NM
 1 for Appellants

 2   Hinkle Shanor LLP
 3   Hari-Amrit Khalsa
 4   Kathleen M. Wilson
 5   Albuquerque, NM

 6 for Appellees

 7                           MEMORANDUM OPINION

 8 SUTIN, Judge.

 9   {1}   Summary dismissal was proposed for the reasons stated in the notice of

10 proposed summary disposition. No memorandum opposing summary dismissal has

11 been filed and the time for doing so has expired.

12   {2}   DISMISSED.

13   {3}   IT IS SO ORDERED.


14                                        __________________________________
15                                        JONATHAN B. SUTIN, Judge

16 WE CONCUR:


17 _______________________________
18 JAMES J. WECHSLER, Judge


19 _______________________________
20 TIMOTHY L. GARCIA, Judge


                                            2